GREENE COUNTY BANCORP, INC. 2008 ANNUAL REPORT (Cover pages) Community Banking TAKES TO THE STREET FINANCIAL HIGHLIGHTS At and for the Years Ended June 30, (In thousands) 2008 2007 2006 2005 2004 Total assets $379,608 $325,826 $307,565 $294,680 $284,579 Loans receivable, net 238,440 207,280 190,093 164,292 148,937 Securities available-for-sale 97,692 87,184 87,267 98,851 104,834 Securities held-to-maturity 15,457 Deposits 321,431 284,176 268,250 253,237 243,718 Shareholders’ equity 36,267 35,415 33,581 32,753 29,826 Net interest income 12,190 10,543 10,688 10,826 9,985 Provision for loan losses 581 279 200 71 105 Total noninterest income 4,577 3,941 3,112 2,695 2,732 Total noninterest expense 12,301 11,037 10,528 9,239 8,474 Income tax provision 1,165 909 829 1,262 1,225 Net income 2,720 2,259 2,243 2,949 2,913 ABOUT OUR COMPANY Greene County Bancorp, Inc. is the parent company of The Bank of Greene County and its subsidiary, Greene County Commercial Bank.The Company’s consolidated assets as of June 30, 2008, were $379.6 million. The Bank of Greene County was founded in 1889 as The Building and Loan Association of Catskill.In 1974, the Bank changed to a New York State-chartered mutual savings bank, under the name Greene County Savings Bank.In 1998, The Bank converted to the mutual holding company form of ownership, with the Bank changing its name to The Bank of Greene County.A commercial bank subsidiary, Greene County Commercial Bank, was formed in June 2004.In 2006, The Bank of Greene County changed to a federally chartered savings bank. The Bank serves Greene, Albany and Columbia counties in New York State through administrative and lending/operations centers in Catskill, and ten banking offices in Catskill-Main Street, Catskill-Commons, Cairo, Chatham, Coxsackie, Greenport, Greenville, Hudson, Tannersville and Westerlo.The Bank of Greene County will be opening another branch in the Village of Ravena in Southern Albany County.As part of its mission, the Bank tries to foster a sense of community through personal service, local decision-making and participation with customers in community activities. Branch and Office Locations listed and map of service area Photos The Bank of Greene County SHOWS ITS
